Exhibit 10.14
ALL DOCUMENTARY STAMP TAX DUE ON THIS FUTURE ADVANCE PROMISSORY NOTE HAS BEEN
PAID IN CONNECTION WITH THAT CERTAIN NOTICE OF FUTURE ADVANCE AND FIFTH AMENDED
AND RESTATED MORTGAGE, SECURITY AGREEMENT AND FIXTURE FILING OF EVEN DATE
HEREWITH.
FUTURE ADVANCE PROMISSORY NOTE

U.S. $2,500,000.00   Tampa, Florida
March 12, 2009

     WHEREAS, this Future Advance Promissory Note (this “Note”) is a future
advance under that certain Promissory Note (the “Original Note”) dated
November 1, 2004, from the undersigned Borrower payable to the order of SUNTRUST
BANK, a Georgia banking corporation (hereinafter called “Bank”, which term shall
include all subsequent holders of this Note by assignment or otherwise), in the
original principal amount of $12,000.000.00;
     AND WHEREAS, upon execution of this Note, Borrower shall execute on even
date herewith a Consolidated, Amended and Restated Promissory Note (the
“Consolidation Note”) in favor of Bank, which shall provide for the
consolidation of (i) the indebtedness under this Future Advance Note with
(ii) the outstanding indebtedness under the Original Note. The terms of
repayment of the indebtedness hereunder shall be in accordance with the terms as
specified in the Consolidation Note.
     NOW, THEREFORE, the undersigned Borrower promises to pay to Bank, or order,
the sum of Two Million Five Hundred Thousand and No/100ths Dollars
($2,500,000.00), together with interest from the date hereof at the respective
rate of interest hereinafter provided, all in the manner further provided for
herein.
     The principal outstanding under this Note shall bear interest at the
Interest Rate (as hereinafter defined), which Interest Rate shall be adjusted on
each Interest Rate Determination Date (as hereinafter defined). The term
“Interest Rate” means two and one-half percent (2.50%) per annum above One Month
LIBOR-Indexed Rate (as hereinafter defined). The term “One Month LIBOR-Indexed
Rate” means that rate per annum which is the quotient of:
(i) the rate per annum equal to the offered rate for deposits in U.S. dollars
for a one (1) month period, which rate appears on that page of Bloomberg
reporting service, or such similar service as determined by Bank, that displays
British Bankers’ Association interest settlement rates for deposits in U.S.
Dollars, as of 11:00 A.M. (London, England time) two (2) Business Days prior to
the Interest Rate Determination Date; provided, that if no such offered rate
appears on such page, the rate used for such Interest Period will be the per
annum rate of interest determined by Bank to be the rate at which U.S. dollar
deposits for the Interest Period are offered to Bank in the London Inter-Bank
Market as of 11:00 A.M. (London, England time), on the day which is two
(2) Business Days prior to the Interest Rate Determination Date, divided by
(ii) a percentage equal to 1.00 minus the maximum reserve percentages (including
any emergency, supplemental, special or other marginal reserves) expressed as a
decimal (rounded upward to the next 1/100th of 1%) in effect on any day to which
Bank is subject

 



--------------------------------------------------------------------------------



 



with respect to any LIBOR loan pursuant to regulations issued by the Board of
Governors of the Federal Reserve System with respect to eurocurrency funding
(currently referred to as “eurocurrency liabilities” under Regulation D). This
percentage will be adjusted automatically on and as of the effective date of any
change in any reserve percentage.
     If Bank determines in its sole discretion at any time (the “Determination
Date”) that it can no longer make, fund or maintain LIBOR based loans for any
reason, including without limitation illegality, or the LIBOR Rate cannot be
ascertained or does not accurately reflect Bank’s cost of funds, or Bank would
be subject to Additional Costs (as hereinafter defined) that cannot be recovered
from Borrower, then Bank will notify Borrower and thereafter will have no
obligation to make, fund or maintain LIBOR based loans. Upon such Determination
Date, the Interest Rate will be converted to a variable rate based upon the
Prime Rate (as hereinafter defined). Thereafter, the Interest Rate shall adjust
simultaneously with any fluctuation in the Prime Rate. “Prime Rate” shall mean
the publicly announced prime lending rate of the Bank from time to time in
effect, which rate may not be the lowest or best lending rate made available by
the Bank.
     The term “Business Day” as hereinabove used shall mean a day on which the
foreign exchange markets in London, England are open for business. The term
“Interest Rate Determination Date” as hereinabove shall mean and refer to the
date of this Note and the first (1st) Business Day of each calendar month
thereafter. The term “Interest Period” as hereinabove used means the period
commencing on each Interest Rate Determination Date and ending the day before
the next Interest Rate Determination Date.
     Interest hereunder shall be computed on the basis of a three hundred sixty
(360) day year, calculated for the actual number of days elapsed, provided,
however, that the Interest Rate charged hereunder shall never exceed the maximum
rate allowed, from time to time, by applicable law.
     Monthly payments of principal and interest at the applicable Interest Rate
pursuant to the foregoing provisions of this Note shall be due and payable as
provided in the Consolidation Note.
     The “Maturity Date” of this Note shall be March 12, 2014. Notwithstanding
any contrary provision of this Note, all amounts then outstanding under this
Note, if not sooner paid, shall be due and payable in full on the Maturity Date.
     In the event that any applicable law or regulation or the interpretation or
administration thereof by any governmental authority charged with the
interpretation or administration thereof (whether or not having the force of
law) (i) shall change the basis of taxation of payments to the Bank or any
amounts payable by Borrower hereunder (other than taxes imposed on the overall
net income of the Bank) or (ii) shall impose, modify or deem applicable any
reserve, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by the Bank, or (iii) shall impose any
other condition with respect to this Note, and the result of the foregoing is to
increase the cost to the Bank of making or maintaining this Note or to reduce
any amount receivable by Bank hereunder, and the Bank determines that such
increased costs or reduction in amount receivable was attributable to the One
Month LIBOR-Indexed Rate used to establish the One Month LIBOR-Indexed Rate
hereunder, then Borrower shall from time to time,

2



--------------------------------------------------------------------------------



 



upon demand by the Bank, pay to the Bank additional amounts sufficient to
compensate the Bank for such increased costs (the “Additional Costs”). A
detailed statement as to the amount of the Additional Costs, prepared in good
faith and submitted to Borrower by the Bank, shall be conclusive and binding in
the absence of manifest error.
     A payment due hereunder shall be deemed late if it is not received by the
Bank on or before ten (10) days after the due date of such payment, and each
late payment shall automatically incur a late charge, payable immediately, equal
to five percent (5%) of such payment. This late charge provision shall not limit
the operation of any other provision of this Note regarding payments that are
not made when due hereunder. Further, notwithstanding any other rate of interest
provided for herein, the Interest Rate applicable to any payment or payments of
principal or interest, or any part thereof, not received by the Bank within ten
(10) days after the due date thereof shall thereafter be the maximum rate
allowed, from time to time, by applicable law (the “Default Rate”).
     Further still, Borrower shall be in default of this Note in the event that
any payment of principal or interest, or any part thereof, is not received by
the Bank within ten (10) days after the due date of such payment, or upon the
occurrence of any other default hereunder or under the terms of any mortgage or
other loan document securing or made at any time in connection with this Note or
with any loan cross-defaulted with this Note. In the event of any such default
that remains uncured upon the expiration of any applicable grace or cure period,
the principal sum remaining unpaid hereunder, together with all accrued and
unpaid interest thereon, and all other liabilities of the Borrower under this
Note, shall become due and payable at any time thereafter at the option of the
Bank, immediately upon the Bank’s written notice or demand. Also in that event,
the Bank shall have the remedies of a secured party under the Uniform Commercial
Code and, without limiting the generality of the foregoing, the immediate and
unconditional right to set off against this Note all money owed by Bank in any
capacity to each “Obligor” (which term includes Borrower and any guarantor or
other person or entity now or hereafter obligated for all or part of the
indebtedness of Borrower under this Note, or under any mortgage or other loan
document securing or made at any time in connection with this Note, whether or
not then otherwise due, and also to set off against all other liabilities of
each Obligor to Bank all money owed by Bank in any capacity to each Obligor;
and, Bank shall be deemed to have exercised such right of set-off and to have
made a charge against any such money immediately upon the occurrence of such
default that remains uncured upon the expiration of any applicable grace or cure
period, even though such a charge is made or entered on the books of Bank at a
later time.
     In enforcing its remedies for default, unless any collateral security for
this Note (“Collateral”) is perishable or threatens to decline speedily in
value, or is of a type customarily sold on a recognized market, the Bank will
give Borrower reasonable notice of the time and place of any public sale thereof
or of the time after which any private sale or any other intended disposition
thereof is to be made. The requirement of reasonable notice shall be met if such
notice is mailed, postage prepaid, to Borrower at the address given below or at
any other address shown on the records of the Bank, at least five (5) days
before the time of the sale or disposition. In connection with the disposition
of any Collateral at the instance of the Bank, Borrower shall be and remain
liable for any deficiency, and Bank shall account to Borrower for any surplus,
provided, however, that the Bank shall have the right to apply all or any part
of such surplus (or to hold the same as a

3



--------------------------------------------------------------------------------



 



reserve against) any and all other liabilities of Borrower to Bank, and further
provided that no provision of this Note or of any mortgage or other loan
document securing or made at any time in connection with this Note shall be
construed to require that the Bank seek recourse against any Collateral before
or to the exclusion of any other default rights and remedies that the Bank may
have under applicable law. Borrower promises and agrees to pay all costs and
expenses of collection and reasonable attorneys’ fee, including costs, expenses
and reasonable attorneys’ fees on appeal, if sought or collected by the Bank
through legal proceedings or through an attorney at law.
     Bank shall have the right, which may be exercised at any time whether or
not this Note is then due, to notify any one or more of the Obligors to make
payment to Bank on any amounts due or to become due on any Collateral. In the
event of any default hereunder (subject to any applicable cure period), Bank
shall thereafter have, but shall not be limited to, the following rights; (i) to
transfer this Note and the Collateral, whereupon Bank shall be relieved from all
further liabilities, duties and responsibilities hereunder and with respect to
any Collateral so pledged or transferred, and any transferee shall for all
purposes stand in the place of Bank hereunder and have all the rights of Bank
hereunder; (ii) to transfer the whole or any part of the Collateral into the
name of itself or its nominee; (iii) to vote the Collateral; (iv) to demand, sue
for, collect, or make any compromise or settlement it deems desirable with
reference to the Collateral; and, (v) to take control of any proceeds of
Collateral.
     No delay or omission on the part of Bank in exercising any right hereunder
shall operate as a waiver of such right or of any other right under this Note.
Presentment, demand, protest, notice of dishonor, and extension of time without
notice are hereby waived by Borrower and each and every other Obligor. Except as
otherwise expressly provided in this Note or by applicable law, any notice to
Borrower regarding this Note shall be sufficiently served for all purposes if
placed in the mail, postage prepaid, addressed to or left upon the premises at
the address shown below or any other address shown on the Bank’s records. Time
is of the essence in all matters relating to this Note.
     This Note shall not operate to discharge, satisfy, cancel, release or
repay, or be deemed a substitution or novation of, the indebtedness heretofore
evidenced by the Original Note, which indebtedness is hereby expressly preserved
and confirmed in all respects.
     JURY TRIAL WAIVER. BORROWER AND BANK HEREBY KNOWINGLY, VOLUNTARILY,
INTENTIONALLY, AND IRREVOCABLY WAIVE THE RIGHT EITHER OF THEM MAY HAVE TO A
TRIAL BY JURY IN RESPECT TO ANY LITIGATION, WHETHER IN CONTRACT OR TORT, AT LAW
OR IN EQUITY, BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT AND ANY OTHER DOCUMENT OR INSTRUMENT CONTEMPLATED TO BE EXECUTED IN
CONJUNCTION HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY HERETO. THIS PROVISION IS A
MATERIAL INDUCEMENT FOR BANK ENTERING INTO THIS AGREEMENT. FURTHER, BORROWER
HEREBY CERTIFIES THAT NO REPRESENTATIVE OR AGENT OF BANK, NOR BANK’S COUNSEL HAS
THE AUTHORITY TO WAIVE, CONDITION, OR MODIFY THIS PROVISION.

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Borrower has executed and delivered this Note on the
date first above written.

            Borrower:
SADDLEBROOK RESORTS, INC.,
a Florida corporation
      By:   /s/ Thomas L. Dempsey         Thomas L. Dempsey        Its Chief
Executive Officer     

Borrower’s Address:
5700 Saddlebrook Way
Wesley Chapel, Florida 33543

5